Citation Nr: 1307052	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  11-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran had a hearing before the Board in October 2012 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran served in the Navy as a motor machinist mate.  He indicates he was routinely around artillery fire, airplanes, and bombs.  He believes his hearing loss began in the military, but was happy to go home and did not really complain about it on separation.

His DD-214 confirms his MOS as a motor machinist mate.  His service treatment records do not indicate any complaints, treatment, or diagnoses related to hearing loss.  The Veteran, however, was never provided an audiological examination in the military.  Rather, entrance and separation examinations merely reveal 15/15 (normal) whisper voice and spoken voice tests.  

After service, the Veteran testified he worked in production at American Motors factory for 30 years.  Therein, he indicated he wore hearing protection whenever he was around loud machinery, but for the most part he did not have to wear hearing protection because he was not around anything other than "regular factory noise."  
The Veteran was afforded a VA examination in November 2009 where the Veteran complained of asymmetric hearing loss, left worse than the right, gradual in nature.  The examiner noted in-service and post-service noise exposure opining that the Veteran's hearing loss is "less likely as not" related to his military service as the separation examination showed a normal whisper and spoken voice test and such a test would have detected the Veteran's current level of hearing loss.  The examiner further noted no scientific basis to support "delayed onset" of hearing loss.

The examiner heavily relied on the fact that the medical evidence in this case is incredibly scarce until 2003, nearly six decades after service.  In contrast, however, the Veteran has testified as to continuous symptoms of hearing loss since service.  For example, in an October 2003 private audiological examination, the Veteran complained of longstanding hearing loss noticing his left ear worse than the right "over the last 20 years."  He was diagnosed with longstanding asymmetric high frequency hearing loss, left worse than the right.  In November 2012, the Veteran told another private audiologist he noticed difficulty hearing before he was married in 1956.  His wife indicated she has always had to sit on the Veteran's right side to be heard.  

His wife further testified at the hearing before the Board that the Veteran was diagnosed with hearing loss by a private doctor 50 years ago.  To that end, the Veteran also indicated receiving periodic hearing tests during his employment with American Motors.

Again, the medical evidence in this case is scarce.  The VA must make efforts to obtain these identified private treatment records, to include the private physician who diagnosed the Veteran's hearing loss "50 years ago" and the occupational hearing tests during the Veteran's employment at American Motors.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
The November 2009 VA examiner found the Veteran did not have hearing loss until years, possibly decades, after service.  In fact, the examiner's finding of no scientific basis for "delayed onset" of hearing loss was the primary basis of the negative nexus opinion.  This opinion was not reconciled with the Veteran's lay statements describing symptoms since service or with his wife's description of symptoms beginning at least in the 1950s.

The Board finds the VA examination opinion in this case inadequate as it related to incomplete facts and does not consider the lay evidence with regard to onset of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

In light of the possible missing medical records and the inadequacies of the VA examiner's rationale, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Ask the Veteran to provide names and addresses of all medical care providers who treated him for his bilateral hearing loss since separation from service in 1946, to include audiological tests provided by his employer American Motors through the years, and the private physician who diagnosed his hearing loss fifty years ago.  After securing the necessary release, obtain those records.  Also obtain the Veteran's medical records for any identified treatment at a VA Medical Center.  All efforts to obtain records must be fully documented for any requested records that are not obtained and VA facilities must provide a negative response if no records are available.  
2. When all indicated record development has been completed, afford the Veteran a new audiological examination to determine the nature and etiology of any hearing loss found.  Any indicated tests should be performed and the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.

Following examination, the examiner must state an opinion whether it is at least as likely as not (50 percent probability or greater) that any hearing loss is attributable to in-service noise exposure, injury, or in-service duties as a motor machinist mate.  The examiner is to be informed that in-service noise exposure is conceded.

The examiner is specifically directed to consider the Veteran and his wife's description of symptoms in-service and thereafter, the Veteran's description of in-service noise exposure, and his occupational noise exposure.  

The examiner must provide a complete rationale for any opinion expressed.  The examiner is to reconcile any opinion expressed with the other medical evidence.

If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then, readjudicate the Veteran's issue remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

